Citation Nr: 0806256	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-14 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than July 1, 2004, 
for the addition of new dependents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1989 to 
November 1997.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  

As support for her claim, the veteran testified at a hearing 
at the RO in September 2007 before the undersigned Veterans 
Law Judge of the Board (Travel Board hearing).


FINDINGS OF FACT

1.  The veteran and her spouse married in July 2001.  

2.  The RO did not receive a copy of a marriage license 
certifying their marriage until June 25, 2004.  

3.  The first day of the month following receipt of that 
certification was July 1, 2004.  


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
July 1, 2004, for additional compensation for dependents.  38 
U.S.C.A. §§ 1115, 5102, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.31, 3.204, 3.216, 3.401 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The facts of this case are not in dispute and the law is 
dispositive.  Accordingly, the veteran's claim must be denied 
for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 
261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

The provisions of the Veterans Claims Assistance Act (VCAA) 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

Whether the Appellant is Entitled to an Earlier Effective 
Date

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).



The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. 
§ 5110(n).  Regarding additional compensation for dependents, 
the effective date will be the latest of the following dates:  
(1) date of claim; (2) date the dependency arises; (3) 
effective date of the qualifying disability rating provided 
evidence of dependency is received within a year of 
notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action.  38 C.F.R. § 3.401(b)(1).  The earliest that the 
additional award of compensation for a dependent spouse can 
occur is the first day of the month following the 
effective date.  38 C.F.R. § 3.31.

The veteran married in July 2001, but she did not supply 
proof of her marriage until June 2004, well beyond the one-
year grace period permitted following her marriage to receive 
an effective date for any new dependents listed retroactive 
to that earlier point in time.

During her September 2007 Travel Board hearing, the veteran 
testified that she did indeed timely notify the RO of her 
marriage.  She said she submitted a copy of her marriage 
license and information about her children to the RO no later 
than October 2001, and that she subsequently received 
correspondence from VA listing her new last name (which she 
adds, in turn, means the RO was aware she had married).

A copy of the veteran's marriage license is in her claims 
file, but it was dated as received on June 25, 2004.  There 
is other correspondence in her file using her married last 
name as early as December 2001.  But her former name and a 
third last name are also used in some correspondence.  In any 
event, the RO did not receive certification of her marital 
status, confirmed by her marriage certificate, until June 25, 
2004, more than one year after her marriage.
A mere name change is not tantamount to notification of a 
marriage because even people who do not marry often change 
their names, for whatever reason.  So until the veteran 
provided actual certification of this event, by way of her 
marriage certificate, there was no reason for the RO to 
conclude she had married, even, again, acknowledging her name 
had changed.  Moreover, despite her contentions to the 
contrary, she has not provided any evidence showing she filed 
her marriage certificate with VA prior to June 25, 2004.  So 
the effective date for the start of her additional dependent 
benefits can be no earlier than the first day of the month 
following the receipt of that certification, which was July 
1, 2004.


ORDER

The claim for an effective date earlier than July 1, 2004, 
for addition of dependents is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


